osvaldo and ana m rodriguez petitioners v commissioner of internal revenue respondent docket no filed date ps citizens of mexico and permanent residents of the united_states were the sole shareholders of e a controlled_foreign_corporation pursuant to sec_951 and sec_956 i r c they included in their gross_income amounts of e’s earnings that were invested in u s property ps characterized these inclusions as qualified_dividend_income subject_to pref- erential income_tax rates under sec_1 i r c r re- characterized these amounts as ordinary_income subject_to verdate 0ct jun jkt po frm fmt sfmt v files rodrig sheila rodriguez v commissioner nonpreferential income_tax rates held inclusions in gross_income as required under sec_951 and sec_956 i r c do not constitute qualified_dividend_income under sec_1 i r c patrick r gordon and juan h gil ii for petitioners roberta l shumway for respondent opinion thornton judge respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal income taxes for taxable years and respectively the issue for decision is whether amounts included in petitioners’ gross_income pursuant to sec_951 and sec_956 with respect to their controlled foreign corporation’s investments in u s property for brevity sec_951 inclusions con- stitute qualified_dividend_income under sec_1 background the parties submitted this case fully stipulated pursuant to rule when they petitioned the court petitioners resided in texas at all relevant times petitioners were citizens of mexico and permanent residents of the united_states together they owned percent of the stock of editora paso del norte s a de c v editora editora had been incorporated in under the laws of mexico in it had established operations in the united_states as a branch under the name editora paso del norte s a de c v inc originally editora’s primary business was publishing newspapers and selling newspaper advertising in mexico by the end of editora had converted its primary business to developing constructing managing and leasing commer- cial real_estate and printing presses in mexico and the united_states editora also derived interest_income from loans and royalty income from licensing intellectual_property during the years at issue editora held significant invest- ments of real and tangible_personal_property in the united_states all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner husband owned percent of editora’s stock and petitioner wife owned the other percent verdate 0ct jun jkt po frm fmt sfmt v files rodrig sheila united_states tax_court reports on their amended and original federal_income_tax returns which they filed date petitioners included in gross_income dollar_figure and dollar_figure respec- tively representing amounts of editora’s earnings invested in u s property and taxable directly to petitioners pursuant to sec_951 and sec_956 petitioners treated the sec_951 inclusions as qualified_dividend_income subject_to preferential income_tax rates under sec_1 in the notice_of_deficiency respondent determined that the sec_951 inclusions are taxable at ordinary_income tax_rates discussion as enacted in the jobs and growth tax relief reconcili- ation act of publaw_108_27 117_stat_760 sec_1 provides preferential tax_rates for qualified_dividend_income qualified_dividend_income includes divi- dends received from a qualified_foreign_corporation sec_1 the parties agree that during the years at issue editora was a qualified_foreign_corporation within the meaning of the statute sec_951 enacted by the revenue act of publaw_87_834 76_stat_1006 the legislation is part of subpart_f of part iii subchapter_n chapter of the code through subpart_f sec_951 through con- gress sought to limit tax deferrals by any foreign_corporation that meets the definition of a controlled_foreign_corporation cfc as provided in sec_957 118_tc_226 under sec_951 subject_to various restrictions and qualifications u s share- holders of a cfc are taxed directly on the cfc’s earnings that are invested in certain types of assets in the united_states sec_951 sec_956 the parties agree that during the years at issue editora was a controlled_foreign_corporation as defined in sec_957 and that petitioners were u s more specifically the sec_951 inclusion represents the u s shareholder’s pro_rata share of the cfc’s earnings invested in u s property holdings the sec_951 inclusion is the u s share- holder’s pro_rata share of the lesser_of two amounts the excess of a the average amounts of the cfc’s investments in u s property as of the end of each quarter of the taxable_year over b the cfc’s earnings_and_profits representing previous sec_951 inclusions or the amount of the cfc’s applicable_earnings as defined in sec_956 representing essentially the cfc’s current and accumulated_earnings_and_profits that have not already been included in its u s shareholders’ gross incomes see bittker lokken federal taxation of income estates and gifts par pincite through rev 3d ed verdate 0ct jun jkt po frm fmt sfmt v files rodrig sheila rodriguez v commissioner shareholders with respect to editora they also agree as to the amounts of petitioners’ sec_951 inclusions they dis- agree as to whether the sec_951 inclusions constitute qualified_dividend_income the answer turns on whether a sec_951 inclusion is properly characterized as a dividend sec_316 defines dividend for purposes of subtitle a of the code which includes sec_1 to mean any distribu- tion of property made by a corporation to its shareholders out of the corporation’s current or accumulated_earnings_and_profits a dividend may be formally declared or it may be constructive involving the shareholder’s informal receipt of corporate property see 552_us_421 89_tc_1280 but in either event there must be in the first instance a distribution by the corporation see boulware v united_states supra pincite n a distribution entails a change in the form of ownership of corporate property separating what a share- holder owns qua shareholder from what he owns as an indi- vidual 391_us_83 n as the supreme court noted any common shareholder in some sense owns a fraction of the assets of the corporation in which he holds stock including those assets that reflect accumulated corporate earnings earnings are not taxed to the shareholder when they accrue to the corporation but instead when they are passed to shareholders individually through dividends the ques- tion is not whether a shareholder ends up with more but whether the change in the form of his ownership represents a transfer to him by the corporation of assets reflecting its accumulated_earnings_and_profits id a sec_951 inclusion involves no change in ownership of corporate property it arises not from any distribution_of_property by a cfc but from its investment_in_united_states_property held directly or indirectly by the controlled_foreign_corporation sec_956 because there is no distribu- tion there is no dividend within the meaning of sec_316 unless some special rule or qualification applies the code and the regulations contain no special rule or qualifica- tion to treat a sec_951 inclusion as a dividend for pur- poses of sec_1 in limited instances-not involving characterization as qualified_dividend_income under sec_1 -in which congress has intended sec_951 inclusions to be treated as verdate 0ct jun jkt po frm fmt sfmt v files rodrig sheila united_states tax_court reports dividends it has made express provision see eg sec_851 providing that for purposes of the qualification rules for regulated_investment_companies sec_951 inclusions are treated as dividends to the extent that under sec_959 there is a distribution out of earnings_and_profits of the taxable_year which are attributable to the amounts so included sec_904 providing that for purposes of applying limitation rules with respect to foreign tax_credits the term dividend includes amounts included in income pursuant to sec_951 sec_960 providing that for purposes of rules applicable to indirect foreign tax_credits under sec_902 sec_951 inclusions shall be treated as if the amount so included were a dividend paid to disregard this careful legislative design and treat sec_951 inclusions as dividends in the absence of express provi- sion would tend to render these provisions superfluous or unnecessary contrary to well-established tenets of statutory construction see eg 412_us_609 this consider- ation reinforces our conclusion that sec_951 inclusions are not to be treated as dividends absent express provision in the code or the regulations unlike sec_951 various other code sections expressly characterize certain types of items as distributions or divi- dends see eg sec_54a as enacted in providing that allocation to s_corporation shareholders of a tax_credit with respect to certain bonds shall be treated as a distribu- tion sec_302 sec_304 sec_305 all providing identically that certain redemptions shall be treated as a distribution sec_551 providing that certain undistributed foreign per- sonal holding_company income is included in the share- holder’s gross_income as a dividend of particular note the same legislation that enacted sec_951 which does not provide for dividend treatment also enacted sec_1248 which provides that in certain circumstances gain from disposition of cfc stock shall be included in the gross_income of such person as a dividend to the extent of the earnings_and_profits of the foreign_corporation sec_1248 the absence in the same legislation of any corresponding sec_551 was repealed by the american_jobs_creation_act_of_2004 ajca publaw_108_ sec_413 118_stat_1506 verdate 0ct jun jkt po frm fmt sfmt v files rodrig sheila rodriguez v commissioner provision for sec_951 inclusions seems purposeful con- sistent with this legislative scheme the regulations carefully distinguish deemed dividends under sec_551 and sec_1248 from deemed inclusions under sec_951 sec_1 a income_tax regs providing that for purposes of the deemed_paid_foreign_tax_credit under sec_902 the term dividends does not include deemed inclusions under sec_951 in support of their position that sec_951 inclusions should be characterized as dividends petitioners cite this statement from a senate report that accompanied the legislation that enacted subpart_f generally earnings brought back to the united_states are taxed to the share- holders on the grounds that this is substantially the equiva- lent of a dividend being paid to them s rept 87th cong 2d sess 1962_3_cb_707 this court has sometimes cited this legislative_history as evidencing the general purpose of the legislation for instance in 113_tc_169 revd 286_f3d_324 6th cir this court observed that a dividend equivalency rationale underlies the legislation and in 87_tc_548 affd in part revd in part and remanded 914_f2d_396 3d cir this court observed that under the legislation subpart_f treats the amount of the increased investment much like a constructive divi- dend to the u s shareholders but to say that sec_951 in 87_tc_548 this court held that increases in intercompany payables on the books of a u s corporate shareholder represented earnings_of its foreign controlled_subsidiaries resulting in deemed inclusions in the u s shareholder’s income under sec_951 and sec_956 in an introductory paragraph the opinion framed the issue as being whether the uncollected balances in the payables account constitute investment in u s prop- erty within the meaning of sec_956 resulting in dividend income to petitioner id pincite fn ref omitted and the headnote to gulf oil states that the increases to the payable balances represent earnings_of a controlled_foreign_corporation invested in u s property at the close of the taxable_year and dividend income to p id pincite the body of the opinion however does not expressly address whether the deemed inclusions under sec_951 and sec_956 should be considered to constitute dividend income nor was any such conclusion essential to the decision upholding the commissioner’s determination that the taxpayer was required to recognize deemed inclusions under sec_951 and sec_956 see id pincite notably however the court observed that the taxpayer had complete and indefinite control_over its foreign controlled subsidiaries’ earnings that were reflected in the payables on the taxpayer’s own books id pincite possibly suggesting that the court viewed these earnings as constituting constructive dividends for rea- sons apart from the operation of sec_951 and sec_956 in any event gulf oil was decided under the pre-1993 version of sec_956 which as discussed infra differed materially from the version of sec_956 in effect for the years at issue in these circumstances we do not view continued verdate 0ct jun jkt po frm fmt sfmt v files rodrig sheila united_states tax_court reports treats a cfc’s investments in u s property much like a constructive_dividend is a far cry from saying that such amounts actually constitute dividends in fact the statutory structure and operating rules in the code particularly as they have evolved over time strongly suggest that these amounts do not constitute dividends under the code the formula for determining a cfc’s investment of earnings in u s property for purposes of a sec_951 inclu- sion is found in sec_956 as originally enacted in sec_956 provided that the sec_951 inclusion was to be made by reference to the amount of u s property that the cfc held at the end of the taxable_year to the extent this amount would have constituted a dividend if it had been distributed the clear import of this language is that because this amount has not been distributed it does not in fact constitute a dividend in congress eliminated the just-quoted provision would have constituted a dividend etc as part of an amendment modifying the operation of sec_956 omnibus_budget_reconciliation_act_of_1993 publaw_103_66 sec a and 107_stat_501 the legislation the legislative_history indicates that the purpose of this amendment was to conform the operating rules for sec_956 to the operating rules in new sec_956a enacted by the same legislation subject_to certain qualifications sec_956a required u s shareholders to include in income a pro_rata share of a cfc’s earnings_invested_in_excess_passive_assets defined generally as assets that the cfc holds for the production of passive_income see h rept pincite- 1993_3_cb_167 the legislative_history indicates that the purpose of sec_956a was to curb cfcs’ deferrals of u s taxation the legislation conformed the sec_956 operating rules to sec_956a because the provisions are in some ways conceptually parallel id pincite c b pincite there is no mention in the legislative_history of any dividend equivalency rationale with gulf oil as establishing any rule for determining the issue before us the stated reason for enacting sec_956a was to impose on controlled_foreign_corporations a new type of limitation on accumulating deferred earnings because deferral of u s tax on accumulated active business profits is not necessary to maintain the competitiveness of business activities conducted by controlled_foreign_corporations where such accumulated_profits are held in the form of excessive accumulations of passive_assets h rept pincite 1993_3_cb_167 verdate 0ct jun jkt po frm fmt sfmt v files rodrig sheila rodriguez v commissioner respect to either amended sec_956 or new sec_956a further evidencing the distinction between dividends and sec_951 inclusions the code subjects them to different operating rules for instance whereas dividend distributions reduce the earnings_and_profits of the distributing corpora- tion see sec_316 sec_951 inclusions do not-the undis- tributed earnings remain with the cfc see sec_956 b sec_1_952-1 income_tax regs as another example whereas a dividend results in no increase to the shareholder’s stock basis a sec_951 inclusion does sec_961 sec_1_961-1 income_tax regs in the light of these various considerations the sentence in question from the legislative_history does not control the issue of whether sec_951 inclusions should be characterized as dividends for purposes of sec_1 the code gives no hint that a sec_951 inclusion which as we have seen does not represent a distribution should be treated as a dividend within the meaning of sec_1 according to its legislative_history sec_1 was intended in part to remove a perceived disincentive for cor- porations to pay out earnings as dividends instead of retaining and reinvesting them because income inclusions under sec_951 represent earnings that cfcs have retained and reinvested in u s property instead of paying them out as dividends characterizing these amounts as sec_956a was repealed in leaving intact the revised structure and operating rules of sec_956 as in effect for the years at issue when the cfc eventually distributes the amounts previously included in the u s share- holder’s gross_income pursuant to sec_951 the distribution then reduces the cfc’s earnings_and_profits see sec_959 to avoid double_taxation to the shareholder the actual distribution is excluded from the shareholder’s gross_income see sec_959 this increase in the u s shareholder’s stock basis is counteracted if and when the cfc eventually distributes to the shareholder the amounts represented by the sec_951 inclusions see sec_961 sec_1_961-2 income_tax regs the legislative_history states in part in addition the committee finds that present law by taxing dividend income at a higher rate than income from capital_gains encourages corporations to retain earnings rather than to dis- tribute them as taxable dividends if dividends are discouraged shareholders may prefer that corporate management retain and reinvest earnings rather than pay out dividends even if the shareholder might have an alternative use for the funds that could offer a higher rate of return than that earned on the retained earnings this is another source of inefficiency as the oppor- tunity to earn higher pre-tax returns is bypassed in favor of lower pre-tax returns h rept pincite 2003_3_cb_35 verdate 0ct jun jkt po frm fmt sfmt v files rodrig sheila united_states tax_court reports qualified_dividend_income would not appear to further the stated legislative purpose further evidencing an absence of legislative purpose to treat sec_951 inclusions as qualified_dividend_income cer- tain technical rules of sec_1 are a poor fit for sec_951 inclusions for instance sec_1 in coordination with sec_246 imposes upon the taxpayer a holding_period requirement with respect to the stock on which dividends are paid this holding_period is based on the shareholder’s ex-dividend_date see sec_246 because a sec_951 inclusion implicates no declaration or payment of a dividend there is no ex-dividend_date by which to measure the holding_period as enacted in sec_1 expressly excluded from the definition of qualified_foreign_corporation foreign_personal_holding_companies as defined in former sec_552 fphcs foreign investment companies as defined in former sec_1246 fics and passive foreign investment companies as defined in sec_1297 pfics peti- tioners suggest that because sec_1 does not simi- larly exclude sec_951 inclusions it must treat them as qualified_dividend_income this reasoning is fallacious that the statute excludes certain types of corporations not including editora from the definition of qualified foreign cor- poration has little bearing on the question of whether sec_951 inclusions relating to a corporation such as editora that is a qualified_foreign_corporation should be characterized as qualified_dividend_income in notice_2004_70 2004_2_cb_724 the internal rev- enue service irs provided guidance that sec_951 inclu- sions do not constitute qualified_dividend_income under sec_1 for the reasons previously discussed we agree with this conclusion petitioners argue that sec_951 inclusions should be treated as dividends because the instructions to form_5471 information_return of u s persons with respect to sec_552 and sec_1246 were repealed as part of ajca sec_413 when congress re- pealed the fphc regime in it also amended sec_1 by eliminating the ref- erence to fphcs and fics see ajca sec_413 118_stat_1507 in its postenactment general explanation of sec_1 the joint_committee on taxation cited notice_2004_70 2004_2_cb_724 with apparent approval staff of the joint comm on taxation general explanation of tax legislation enacted in the 108th congress pincite ndollar_figure j comm print verdate 0ct jun jkt po frm fmt sfmt v files rodrig sheila rodriguez v commissioner instructions are certain foreign_corporations indicate that individual cfc shareholders should report sec_951 inclusions as ordinary dividend income on brief respondent acknowledges that the ambiguous pointing out that the instructions also instruct corporate taxpayers to report sec_951 inclusions not as dividends but as other income but whatever ambiguity or inaccuracy might be found in the instructions it cannot affect the operation of the tax statutes or petitioners’ obligations thereunder see 129_tc_175 it is set- tled law that taxpayers cannot rely on internal_revenue_service instructions to justify a reporting position otherwise inconsistent with controlling statutory provisions mont- gomery v commissioner 127_tc_43 see 620_f2d_153 7th cir affg tcmemo_1978_426 moreover as respondent notes the irs pro- vided detailed guidance about this issue in notice_2004_70 supra published about a year before petitioners filed their amended and original returns we conclude and hold that petitioners are not entitled to treat their sec_951 inclusions as qualified_dividend_income under sec_1 decision will be entered for respondent f respondent asserts that when the instructions were drafted before passage of the jobs and growth tax relief reconciliation act of publaw_108_27 117_stat_760 the distinction between dividend income and other ordinary_income was of little import all of it being taxed at the same rate verdate 0ct jun jkt po frm fmt sfmt v files rodrig sheila
